               Case 19-12153-KBO               Doc 626-3        Filed 08/25/20         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                  Debtors.                                      (Jointly Administered)


                                       CERTIFICATE OF SERVICE

                  I, Peter J. Keane, hereby certify that on the 25th day of August, 2020, I caused a
copy of the following to be served on the attached service list in the manner indicated.


         Motion of George L. Miller, Chapter 7 Trustee, to Approve Settlement Agreement
         with Rack Builders, Inc.


Dated: August 25, 2020
                                                      /s/ Peter J. Keane
                                                     Peter J. Keane (DE Bar No. 5503)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:230375.1 57095/001
               Case 19-12153-KBO    Doc 626-3     Filed 08/25/20   Page 2 of 9




BAYOU STEEL, 19-12153
Supplemental Service List-Rack Builders 9019 Motion
Doc 230377
01-Electronic Mail

ELECTRONIC MAIL
Joseph A. Duesterhaus
Scholz, Loos, Palmer, Siebers & Duesterhaus LLP
625 Vermont Street
Quincy, IL 62301
E-mail: jduesterhaus@slpsd.com




DOCS_DE:230377.1 57095/001
               Case 19-12153-KBO      Doc 626-3   Filed 08/25/20    Page 3 of 9




Bayou Steel 2002 Service List ALL FCM
Case No. 19-12153 (KBO)                           FIRST CLASS MAIL
Document No. 227704v2                             Delaware Dept of Justice
74 – First Class Mail                             Attn Bankruptcy Dept
                                                  820 N French Street, 6th Floor
                                                  Wilmington, DE 19801
(Counsel to George L. Miller, the Chapter 7
Trustee)                                          FIRST CLASS MAIL
Bradford J. Sandler, Esquire                      (Counsel to Bank of America NA as
Colin R. Robinson, Esquire                        Administrative Agent, the Prepetition Agent
Peter J. Keane, Esquire                           for itself and other prepetition lenders)
Pachulski Stang Ziehl & Jones LLP                 Mark D Collins, Esquire
919 N. Market Street, 17th Floor                  David T Queroli, Esquire
Wilmington, DE 19801                              Richards Layton & Finger
                                                  920 N. King Street
FIRST CLASS MAIL                                  One Rodney Square
(Counsel for the Debtor)                          Wilmington, DE 19801
Christopher A. Ward, Esquire
Shanti M. Katona, Esquire                         FIRST CLASS MAIL
Stephen J. Astringer, Esquire                     (Counsel to United Steel, Paper and
Polsinelli PC                                     Forestry, Rubber, Manufacturing, Energy,
222 Delaware Avenue, Suite 1101                   Allied Industrial and Service Workers
Wilmington, DE 19801                              International Union (“United
                                                  Steelworkers”))
FIRST CLASS MAIL                                  Susan E Kaufman, Esquire
Office of the United States Trustee               Law Office of Susan E Kaufman LLC
Linda J Casey, Esquire                            919 N. Market Street, Suite 460
J. Caleb Boggs Federal Building                   Wilmington, DE 19801
844 King Street, Suite 2207
Lockbox 35                                        FIRST CLASS MAIL
Wilmington, DE 19801                              (Counsel to Black Diamond Commercial
                                                  Finance, LLC, the Subordinated Term Loan
FIRST CLASS MAIL                                  Agent)
US Attorney for Delaware                          Seth A Niederman, Esquire
David C Weiss, Esquire                            Fox Rothschild LLP
c/o Ellen Slights                                 919 N. Market Street, Suite 300
Hercules Building, Suite 400                      Wilmington, DE 19899-2323
1313 N. Market Street
Wilmington, DE 19801                              FIRST CLASS MAIL
                                                  (Counsel to Westchester Fire Insurance
FIRST CLASS MAIL                                  Company and its affiliated sureties)
Delaware Attorney General                         Gary D Bressler, Esquire
Kathy Jennings, Esquire                           McElroy Deutsch Mulvaney & Carpenter
820 N French St                                   LLP
Carvel State Office Building                      300 Delaware Avenue, Suite 770
Wilmington, DE 19801                              Wilmington, DE 19801



DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO        Doc 626-3   Filed 08/25/20     Page 4 of 9




FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to M. Brashem, Inc. and MBI                (Counsel to Trinity Industries Leasing Co.)
Rolls, LLC; and Rockwood Water, Sewer               Jason D. Angelo, Esquire
and Gas)                                            Reed Smith LLP
Karen C Bifferato, Esquire                          1201 N. Market Street, Suite 1500
Kelly M Conlan, Esquire                             Wilmington, DE 19801
Christopher Griffiths, Esquire
Connolly Gallagher LLP                              FIRST CLASS MAIL
1201 N. Market Street, 20th Floor                   Delaware Secretary of State
Wilmington, DE 19801                                Franchise Tax
                                                    401 Federal Street
FIRST CLASS MAIL                                    PO Box 898
(Counsel to the Official Committee of               Dover, DE 19903
Unsecured Creditors)
G David Dean, Esquire                               FIRST CLASS MAIL
Patrick J Reilley, Esquire                          Delaware State Treasury
Cole Schotz PC                                      820 Silver Lake Blvd Suite 100
500 Delaware Avenue, Suite 1410                     Dover, DE 19904
Wilmington, DE 19801
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    Internal Revenue Service
(Counsel to TMS International, LLC)                 Centralized Insolvency Operation
Rafael X Zahralddin-Aravena, Esquire                PO Box 7346
Eric M Sutty, Esquire                               Philadelphia, PA 19101
Elliott Greenleaf PC
1105 N. Market Street, Suite 1700                   FIRST CLASS MAIL
Wilmington, DE 19801                                Internal Revenue Service
                                                    Attn Susanne Larson
FIRST CLASS MAIL                                    31 Hopkins Plaza, Room 1150
(Counsel to RHI US Ltd. and Magnesita               Baltimore, MD 21201
Refractories Company)
Matthew G Summers, Esquire                          FIRST CLASS MAIL
Chantelle D McClamb, Esquire                        Securities & Exchange Commission
Ballard Spahr LLP                                   100 F St NE
919 Market Street, 11th Floor                       Washington, DC 20549
Wilmington, DE 19801
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    Securities & Exchange Commission
(Counsel for Louisiana Health Service &             G Jeffrey Boujoukos Regional Director
Indemnity Company d/b/a Blue Cross and              1617 JFK Boulevard Ste 520
Blue Shield of Louisiana)                           Philadelphia, PA 19103
David M. Klauder, Esquire
Bielli & Klauder, LLC
1204 N. King Street
Wilmington, DE 19801


                                               2
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO     Doc 626-3    Filed 08/25/20    Page 5 of 9




FIRST CLASS MAIL                                  FIRST CLASS MAIL
Securities & Exchange Commission NY               (Committee of Unsecured Creditors; Top 30
Office                                            Creditors)
Marc Berger Regional Director                     American State Equipment Co., Inc.
200 Vesey St Ste 400                              Attn: Timothy Kraut
Brookfield Place                                  2055 South 108th Street
New York, NY 10281-1022                           PO Box 270287
                                                  Milwaukee, WI 53227
FIRST CLASS MAIL
(Counsel to Bank of America NA as                 FIRST CLASS MAIL
Administrative Agent, the Prepetition Agent       (Committee of Unsecured Creditors; United
for itself and other prepetition lenders)         Steel, Paper and Forestry, Rubber,
William L Wallander, Esquire                      Manufacturing, Energy, Allied Industrial
Bradley Foxman, Esquire                           and Service Workers International Union
Matthew J Pyeatt, Esquire                         (“United Steelworkers”))
Vinson & Elkins                                   United Steelworkers
2001 Ross Avenue, Suite 3900                      David R Jury
Trammell Crow Center                              Anthony Resnick
Dallas, TX 75201                                  60 Boulevard of the Allies, Room 807
                                                  Pittsburgh, PA 15222
FIRST CLASS MAIL
(Counsel to Black Diamond Commercial              FIRST CLASS MAIL
Finance, LLC, the Subordinated Term Loan          (Counsel to JLE Industries, LLC)
Agent)                                            Trent Echard, Esquire
Daniel J McGuire, Esquire                         Echard Marquette PC
Winston & Strawn LLP                              4773 William Flynn Highway
35 W Wacker Dr                                    Allison Park, PA 15101
Chicago, IL 60601-9703
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  (Counsel to Westchester Fire Insurance
(Committee of Unsecured Creditors; Top 30         Company and its affiliated sureties)
Creditors)                                        Michael R Morano, Esquire
Tri Coastal Trading LLC                           McElroy Deutsch Mulvaney & Carpenter
12141 Wickchester Ln.                             LLP
Houston, TX 77079                                 1300 Mount Kemble Ave.
                                                  Morristown, NJ 07960
FIRST CLASS MAIL
(Committee of Unsecured Creditors; Top 30         FIRST CLASS MAIL
Creditors)                                        (Counsel to D&B Metals Inc.)
Louisiana Scrap Metal Recycling of Baton          Michael S. Held, Esquire
Rouge, Inc.                                       Jackson Walker LLP
Attn: Daniel Richard                              2323 Ross Avenue, Suite 600
2200 Cameron Street                               Dallas, TX 75201
Lafayette, LA 70506




                                              3
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO        Doc 626-3   Filed 08/25/20     Page 6 of 9




FIRST CLASS MAIL                                    FIRST CLASS MAIL
Pension Benefit Guaranty Corporation                (Counsel to Port of South Louisiana)
C Wayne Owen Jr                                     Alan H. Goodman, Esquire
Simon J Torres                                      Richard G. Passler, Esquire
1200 K Street, N.W.                                 Breazeale Sachse & Wilson LLP
Office of the General Counsel                       909 Poydras Street, Suite 1500
Washington, DC 20005-4026                           New Orleans, LA 70112

FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to United Steel, Paper and                 (Counsel to State of Louisiana, Office of the
Forestry, Rubber, Manufacturing, Energy,            Attorney General)
Allied Industrial and Service Workers               State of Louisiana Department of Justice
International Union)                                Office of Attorney General Jeff Landry
Richard M Seltzer, Esquire                          Christopher Lento
Melissa S Woods, Esquire                            PO Box 94005
Cohen, Weiss and Simon LLP                          Baton Rouge, LA 70804-9005
900 Third Avenue, 21st Floor
New York, NY 10036                                  FIRST CLASS MAIL
                                                    (Counsel to Traxys North America LLC)
FIRST CLASS MAIL                                    Rick A. Steinberg, Esquire
(Counsel to Tokai Carbon GE LLC)                    Price Meese Shulman & D'Arminio PC
Amy Pritchard Williams, Esquire                     50 Tice Boulevard, Suite 380
Troutman Sanders LLP                                Woodcliff Lake, NJ 07677
301 S. College Street, Suite 3400
Charlotte, NC 28202                                 FIRST CLASS MAIL
                                                    Union Pacific Railroad Company
FIRST CLASS MAIL                                    Tonya W Conley, Lila L Howe
(Committee of Unsecured Creditors)                  1400 Douglass Street, Stop 1580
Tokia Caribon GE LLC                                Omaha, NE 68179
Attn: Jay McCloy
6210 Ardey Kell Road, Suite 270                     FIRST CLASS MAIL
Charolette, NC 28277                                (Counsel to Hero Lands Company, LLC)
                                                    Robert M. Greenbaum, Esquire
FIRST CLASS MAIL                                    Smith Kane Holman LLC
(Counsel to the Official Committee of               112 Moores Road, Suite 300
Unsecured Creditors)                                Malvern, PA 19355
Jason R Adams, Esquire
Lauren S Schlussel, Esquire                         FIRST CLASS MAIL
Kelley Drye & Warren LLP                            (Counsel to Hero Lands Company, LLC)
101 Park Avenue                                     Francis J Lobrano, Esquire
New York, NY 10178                                  Carver Darden
                                                    147 Keating Drive
                                                    PO Box 208
                                                    Belle Chasse, LA 70037




                                               4
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO    Doc 626-3   Filed 08/25/20    Page 7 of 9




FIRST CLASS MAIL                                FIRST CLASS MAIL
(Counsel to Oracle America, Inc.)               (Top Creditors)
Shawn M Christianson, Esquire                   The David J Joseph Company
Buchalter PC                                    PO Box 632960
55 Second Street, 17th Floor                    Cincinnati, OH 45263-2960
San Francisco, CA 94105-3493
                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                (Top Creditors)
(Counsel for Louisiana Health Service &         Kodiak Metals Recycling Inc.
Indemnity Company d/b/a Blue Cross and          James Dickinson
Blue Shield of Louisiana)                       1010 Avenue S
Douglas M. Chapoton, Esquire                    Dickinson, TX 77586
5525 Reitz Avenue
Baton Rouge, LA 70809-3802                      FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                Minerais U.S. LLC
TN Dept of Env't and Conservation               Andrew Cooke
c/oTN Attorney General's Office                 105 Raider Blvd
Bankruptcy Division                             Hillsborough, NJ 08844
PO Box 20207
Nashville, TN 37202-0207                        FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                Proler Southwest Inc.
(Top Creditors)                                 21 Japhet Street
Tokai Carbon GE LLC                             Houston, TX 77020
Kelly Correll
6210 Audry Kell Road Suite 270                  FIRST CLASS MAIL
Charlotte, NC 28277                             (Top Creditors)
                                                Derichebourg Recycling USA, Inc.
FIRST CLASS MAIL                                Danielle Canga
(Top Creditors)                                 7501 Wallisville Road
Alter Trading Corporation                       Houston, TX 77020-3543
700 Office Parkway
St. Louis, MO 63141-7124                        FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                LA Scrap Metal Recycling of B.R.
(Top Creditors)                                 Daniel Richard
Barfield Enterprises, Inc.                      2527 S Westport Drive
Christine Bossier                               Port Allen, LA 70767
PO Box 218
New Boston, TX 75570                            FIRST CLASS MAIL
                                                (Top Creditors)
                                                Strickland Trading Inc.
                                                B. Wallace
                                                101 Carnoustie
                                                Shoal Creek, AL 35242


                                           5
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO   Doc 626-3   Filed 08/25/20   Page 8 of 9




                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               (Top Creditors)
(Top Creditors)                                Lhoist North America
Protrade Steel Company, Ltd                    John Beatty
5700 Darrow Road                               3700 Hulen Street
Suite 114                                      Fort Worth, TX 76107
Hudson, OH 44236
                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               (Top Creditors)
(Top Creditors)                                Diamond E Trucking
Pacific Foundry Company                        C Mitchell
136 Durham Avenue                              214 Veterans Blvd
New Jersey, NJ 08840                           PO Box 1056
                                               Denham Springs, LA 70726
FIRST CLASS MAIL
(Top Creditors)                                FIRST CLASS MAIL
River Parish Contractors Inc.                  (Top Creditors)
Shawn Becnel                                   Kone Cranes
4007 West Airline Hwy                          Keith Miner
PO Box 2650                                    3115 Laplace Lane
Reserve, LA 70084-0545                         Laplace, LA 70068

FIRST CLASS MAIL                               FIRST CLASS MAIL
(Top Creditors)                                (Top Creditors)
La Scrap Processors                            JLE Industries, LLC
Daniel Richard                                 Jamie Marchionda
2200 Cameron Street                            119 Icmi Road
Lafayette, LA 70506                            Suite 210
                                               Dunbar, PA 15431
FIRST CLASS MAIL
(Top Creditors)                                FIRST CLASS MAIL
Gong Chang %MPSI                               (Top Creditors)
Dave Baldea                                    Jefferson Iron & Metal
PO Box 4030                                    3940 Montclair Road, #300
Carmel, IN 46082                               PO Box 131449
                                               Birmingham, AL 35213
FIRST CLASS MAIL
(Top Creditors)                                FIRST CLASS MAIL
Pull A Part                                    (Top Creditors)
Rebecca Kim                                    American State Equipment
4473 Tilly Mill Road                           2055 South 108th Street
Atlanta, GA 30360                              Milwaukee, WI 53227




                                          6
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO   Doc 626-3   Filed 08/25/20   Page 9 of 9




FIRST CLASS MAIL
(Top Creditors)
M. Brashem, Inc
14023 Ne 18th Street
Bellevue, WA 98007

FIRST CLASS MAIL
(Top Creditors)
American Roll Group LLC
Kevin McCaffrey
28182 N Hayden Road
Scottsdale, AZ 85266

FIRST CLASS MAIL
(Top Creditors)
Applied Industrial
5516 Powell Street
Harahan, LA 70183-3427

FIRST CLASS MAIL
(Top Creditors)
Scrap Connection
Stacey Griffin
1954 Highway 182
Houma, LA 70364

FIRST CLASS MAIL
(Top Creditors)
Tms International, LLC
12 Monongahela Ave
Glassport, PA 15045

FIRST CLASS MAIL
(Top Creditors)
Rochester Iron And Metal, Inc.
Michele Morgan
1552 E. Lucas Street
Rochester, IN 46975

FIRST CLASS MAIL
(Top Creditors)
Hisar Celik C O MPSI Rolls
Dave Baldea
PO Box 4030
Carmel, IN 46082-4030



                                          7
DOCS_DE:227704.2 57095/001
